Douglas, J.,
dissenting. I respectfully dissent for two reasons.
First, the test to be used in applying the provisions of R.C. 5739.01(E)(2) is clear. When an exception from tax is claimed for a par*215ticular item, that item, in order to be granted non-taxable status, must be used during the period in which materials undergo a conversion or transformation in state or form and the item must be used to effect that change. If the item in question is used prior to the commencement of, or after the termination of, any change in state or form, such item is not entitled to be granted excepted status. After a thorough review of the items in question in this case and properly applying this test, a unanimous court of appeals rendered its decision. That judgment should be affirmed.
Second, in OAMCO v. Lindley (1987), 29 Ohio St. 3d 1, 29 OBR 122, 503 N.E. 2d 1388, we held:
“Consistent with the broad authority of state courts to determine whether their decisions shall operate prospectively only, as recognized by the United States Supreme Court in Great Northern Ry. Co. v. Sunburst Oil & Refining Co. (1932), 287 U.S. 358, the court hereby declares that its decision in this case shall, with the exception of the subject litigants, only receive prospective application to transactions occurring subsequent to the date of the issuance of the decision on rehearing. Accordingly, this decision will have no application to transactions occurring prior to this date, regardless of whether such transactions were the subject of litigation pending before any administrative body or court as of the above-noted date. ” (Emphasis added.)
This case falls squarely within the emphasized language and, accordingly, any reliance of appellant on OAMCO v. Lindley (1986), 24 Ohio St. 3d 124, 24 OBR 347, 493 N.E. 2d 1345, is misplaced. If the majority chooses not to apply the provisions of the 1987 OAMCO clarification to the case at bar, then the 1987 OAMCO decision should be modified — not ignored or attempted to be explained away. The court of appeals’ judgment should be affirmed.
Sweeney, J., concurs in the foregoing dissenting opinion.